DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/10/22 has been acknowledged. Applicant submitted replacement sheets with the drawings, amended specification to overcome objections to the specification and drawings, amended Claims 1, 4, 5, 13, 14, 22, cancelled Claims 7-11, and added new Claims 24-29.

Status of Claims and Election/Restriction
Claims 2-3, 12, and 15-17 were earlier withdrawn from considerations as belonging to inventions not chosen for examination, and Claims 6 and 18-20 were cancelled earlier.
Claims 1 and 13 are found allowable. The restriction requirement between different inventions, as set forth in the Office action mailed on 06/11/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically Claims 2-3, 12, and 15-17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claims 1 or 13. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Parke on 03/03/22.
 
Please, amend Claims 2 and 3 as shown below:
Claim 2: The semiconductor device of claim 1, wherein the feature comprises:
a plurality of trench isolations each having the first depth ranging from about 0.5 micrometers to about 10 micrometers.
Claim 3: the semiconductor device of claim 1, wherein the feature comprises:
trench isolations disposed at opposite sides of the metal-oxide-semiconductor device, each has the first depth greater than about 0.5 micrometers.

Allowable Subject Matter
Claims 1-5, 12-17, and 21-29 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 1.
Re Claim 13: The prior art of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 13.
Re Claim 21: The prior art of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 21.
Re Claims 2-5, 12, 14-17 and 22-29: Claims 2-5, 12, 14-17, and 22-29 are allowed due to dependency either on Claim 1, or on Claim 13, or on Claim 21.
The prior art of record includes: Hsieh et al. (US 2013/0271223), Wong et al. (US 2005/0221787), Debroux (US 7,348,830), Yu et al. (US 6,213,869), Kawasaki et al. (US 6,207,998)

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/03/22